Name: Council Regulation (EEC) No 4197/88 of 21 December 1988 laying down for 1989 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 369 /47 COUNCIL REGULATION (EEC) No 4197/88 of 21 December 1988 laying down for 1989 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden THE COUNCIL OF THE EUROPEAN COMMUNITIES , refrigerated sea-water tanks are to keep on board a document certified by a competent authority and specifying the calibration of the tanks in cubic metres at 10 centimetre intervals ; Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on mutual access to fishing in the Skagerrak and Kattegat provides that each Party is to grant fishing vessels of the other Parties access to its fishing zone in the Skagerrak and part of the Kattegat up to four nautical miles from the baselines , without any quantitative limitation ; Whereas the Convention of 31 December 1932 between Denmark and Sweden concerning fishing conditions in the maritime waters bordering on both Parties provides that each Party shall grant fishing vessels of the other Party access to its fishing zone in the Kattegat up to three nautical miles from the coast and in certain parts of the 0resund and the Baltic Sea up to the baselines , without any quantitative limitation , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( J ), as amended by the Act of Accession of Spain and Portugal ( 2 ), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas , in accordance with the procedure provided for in the Fisheries Agreement between the European Economic Community and the Government of Sweden ( 3 ), and in particular Articles 2 and 6 thereof, the Community and Sweden have held consultations concerning their mutual fishing rights for 1989 and the management of common biological resources ; Whereas , in the course of these consultations, the delegations agreed to recommend to their respective authorities that certain catch quotas for 1989 should be fixed for the vessels of the other Party ; Whereas, under the terms of Article 3 of Regulation (EEC) No 170/ 83 , it is for the Council to fix the total catches allocated to third countries and to lay down the specific conditions under which such catches must be taken; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities ( 4 ); Whereas Article 3 (2 ) of Commission Regulation (EEC) No 1381 / 87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels ( 5 ) provides that all vessels with chilled or HAS ADOPTED THIS REGULATION: Article 1 1 . Vessels flying the flag of Sweden are hereby authorized until 31 December 1989 to fish for the species listed in Annex I , within the geographical and quantitative limits laid down therein and in accordance with this Regulation , in the 200-nautical mile fishing zone of the Member States in the North Sea, Skagerrak, Kattegat , Baltic Sea and Atlantic Ocean north of 43 ° 00' N. 2 . Notwithstanding paragraph 1 , vessels flying the flag of Sweden shall be authorized to fish , without any quantitative limitation , in the Skagerrak , Kattegat and 0resund. ( ») OJ No L 24 , 27. 1 . 1983 , p. 1 . ( 2 ) OJ No L 302 , 15 . 11 . 1985 , p. 1 . ( 3 ) OJ No L 226 , 29 . 8 . 1980 , p. 1 . 3 . For the purposes of this Regulation :  the Skagerrak is the area bounded in the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and in the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from there to the nearest point on the Swedish coast, ( 4 ) OJ No L 207 , 29 . 7 . 1987 . p. 1 . ( s ) OJ No L 132 , 21 . 5 . 1987 , p. 9 . No L 369/48 Official Journal of the European Communities 31 . 12 . 88  the Kattegat is the area bounded in the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from there to the nearest point on the Swedish coast and in the south by a line drawn from Hasenore Head to Gniben Point , from Korshage to Spodsbjerg , and from Gilbjerg Head to the Kullen ,  the 0resund is the area bounded in the north by a line drawn from Gilbjerg Point to the Kullen and in the south by a line drawn from the Stevns lighthouse to the Falsterbo lighthouse . 4 . Those vessels referred to in paragraph 1 which have chilled or refrigerated sea-water tanks shall keep on board a document certified by a competent authority and specifying the calibration of the tanks in cubic metres at 10-cm intervals . Until 1 January 1990, and in the absence of such documents * the relevant certification shall be established and signed by the vessel owner. 5 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of each vessel on both sides. Article 3 1 . Fishing within ICES sub-area IV and ICES divisions III c and d under the quotas fixed in Article 1 shall be permitted only where a licence has been issued by the Commission on behalf of the Community at the request of the Swedish authorities and in compliance with the conditions set out in Annexes II , III and IV . Copies of these Annexes shall be kept on board each vessel . 4 . Fishing authorized under paragraphs 1 and 2 shall be limited to those parts of the 200-nautical-mile fishing zone lying seawards of 12 nautical miles from the baselines from which the fishing zones of Member States are measured , with the following exceptions : (a ) fishing in Skagerrak is authorized seawards of four nautical miles from the base-lines of Denmark ; (b ) fishing in Kattegat is authorized seawards of three nautical miles from the coast of Denmark ; (c) fishing in the Baltic Sea is authorized seawards of three nautical miles from the base-lines of Denmark; (d ) fishing in 0resund is authorized within the areas and in accordance with the conditions set out in Annex II . 2 . Licences shall be issued for the purposes of paragraph 1 provided that the number of licences valid at any time during a given month does not exceed :  56 for the fishing of cod and herring in the Baltic Sea ,  34 for the fishing of herring and mackerel in ICES divisions IV a and b ,  14 for the fishing of cod, haddock, whiting and others in ICES sub-area IV . 5 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned . 6 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned. Article 2 1 . Vessels fishing within the quotas fixed in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article. 3 . When an application for a licence is submitted to the Commission , the following information must be supplied : (a) name of the vessel ; (b ) registration number ; (c) external identification letters and numbers ; (d ) port of registration; (e ) name and address of the owner or charterer ; (f) gross tonnage and overall length ; (g) engine power; (h ) call sign and radio frequency; ( i ) intended method of fishing; ( j ) intended area of fishing; (k) species for which it is intended to fish ; ( 1 ) period for which a licence is requested . 2 . The vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex III shall be entered . 3 . The vessels referred to in paragraph 1 shall transmit to the Commission , in accordance with the rules laid down in Annex IV , the information set out in that Annex . 31 . 12 . 88 Official Journal of the European Communities No L 369 /49 8 . For a period not exceeding 12 months, no licence shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been met . 4 . Each licence shall be valid for one vessel only. Where two or more vessels are taking part in the same fishing operation, each vessel must be in possession of a licence . 5 . Licences may be cancelled with a view to the issue of new licences . Cancellation shall take effect from the date on which the licence is surrendered to the Commission. New licences shall take effect from the first of the month following that in which they are issued . 6 . Licences shall be wholly or partially withdrawn before the date of expiry if the respective quotas fixed in Article 1 have been exhausted . 7 . Licences shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation . Article 4 Where an infringement is duly found to have taken place, the Member States shall without delay inform the Commission of the name of the vessel concerned and of any action they have taken . Article 5 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU No L 369/ 50 Official Journal of the European Communities 31 . 12 . 88 ANNEX 1 Swedish catch quotas for 1989 Species Area within which fishing is authorized Quantity (tonnes) Cod ICES III c , d 500 ICES IV 150 (') Haddock ICES IV 400 Whiting ICES IV 20 ( ») Herring ICES III c, d 2 850 ICES IV a , b 1 450 Mackerel ICES IV a , b 300 Others ICES IV 150 (*) (') These quotas may be interchanged . (2 ) Out of which up to 40 tonnes may be taken as prawn (Pandalus). ANNEX II 1 . Inside a depth of 7 metres , only the following are allowed : ( a ) fishing by net for herring; and (b) fishing by lines in the months of July to October inclusive . 2 . Outside a depth of 7 metres, by trawl or seine is prohibited south of a line from Ellekilde Hage to Lerberget . 3 . Notwithstanding paragraph 2 , fishing is allowed on the Middelgrunden by 'agnvod' which does not measure more than 7,5 metres between 'armspidserne'. 4 . North of the line referred to in paragraph 2 , fishing by trawl or Danish seine is allowed up to three nautical miles from the coast . ANNEX III The following details are to be entered in the log-book after each haul : 1 . the quantity ( in kilograms) of each species caught; 2. the date and the time of the haul; 3 . the geographical position in which the catches were made; 4. the fishing method used; 5 . all radio messages sent in conformity with Annex IV . No L 369 / 5131 . 12 . 88 Official Journal of the European Communities ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmission is as follows: 1.1 . On each occasion the vessel enters the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : ( a ) the information specified under 1.4 below; (b) the quantity ( in kilograms) of each species of fish in the hold ; (c) when and where fishing is to commence . If the fishing operation requires more than one entry into the Community fisheries zone on any given day, a single communication on first entering the zone will be sufficient. 1 .2 . On each occasion the vessel leaves the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries: (a ) the information specified under 1.4 below; (b ) the quantity (in kilograms) of each species of fish in the hold; (c) the quantity (in kilograms) of each species caught since the previous transmission ; (d) the ICES division in which the catches were taken ; (e ) the quantity (in kilograms) of each species transferred to other vessels since the vessel entered the Community fishing zone and the identification of the vessel to which the transfer was made; ( f) the quantity ( in kilograms) of each species landed in a port of the Community since the vessel entered the Community fishing zone. If the fishing operation requires more than one exit from the Community fisheries zone on any given day, a single communication on the last exit will be sufficient. 1.3 . At three-day intervals, commencing on the third day after the vessel first enters the Community zones when fishing for herring in the North Sea and at weekly intervals, commencing on the seventh day after the vessel first enters the Community zones when fishing for all species other than North Sea herring: ( a ) the information specified under 1.4 below; (b) the quantity (in kilograms) of each species caught since the previous transmission ; (c) the ICES division in which the catches were made. 1.4 . ( a ) the name, call sign , identification numbers and letters of the vessel and the name of its master; (b) the licence number if the vessel is under licence ; ( c) the serial number of the message; (d ) identification of the type of message; (e) the date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels ( telex 24 189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel's behalf by another vessel . 3 . Name of radio station Skagen BlÃ ¥vand Norddeich Call sign of radio station OXP OXB DAF DAK DAH DAL DAI DAM DAJ DAN PCH OST GNF GKZ GCC GKR Scheveningen Oostende North Foreland Humber Cullercoats Wick No L 369 /52 Official Journal of the European Communities 31 . 12 . 88 Portpatrick Anglesey Ilfracombe Niton Stonehaven Portishead Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon Stockholm Goteborg RÃ ¸nne GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO FFC SOJ SOG OYE 4. Form of communications The information specified under point 1 shall contain the following elements which shall be given in the following order :  name of vessel ,  call sign ,  external identification letters and numbers ,  serial number of the message for the voyage in question ,  indication of the type of message according to the following code:  message when entering the Community zone: 'IN',  message when leaving the Community zone: 'OUT',  weekly message: 'WKL',  three-day message: '2 WKL',  the geographical position ,  the ICES division in which fishing is expected to commence ,  the date on which fishing is expected to commence,  the quantity ( in kilograms) of each species of fish in the hold using the code mentioned in point 5 below,  the quantity (in kilograms) of each species caught since the previous transmission using the code mentioned in point 5 below,  the ICES division in which the catches were made ,  the quantity ( in kilograms) of each species transferred to other vessels since the previous transmission ,  the name and call sign of the vessel to which the transfer was made ,  the quantity (in kilograms) of each species landed in a port of the Community since the previous transmission,  the name of the master . 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above : PRA  Northern deep-water prawn (Pandalus borealis), HKE  Hake (Merluccius merluccius), GHL  Greenland halibut (Reinhardtius hippoglossoides), COD  Cod (Gadus morhua), HAD  Haddock (Melanogrammus aegle/inus), HAL  Halibut (Hippoglossus hippoglossus), MAC  Mackerel (Scomber scombrus), HOM  Horse mackerel (Trachurus trachurus), 31 . 12 . 88 Official Journal of the European Communities No L 369 / 53 RNG  Round-nose grenadier (Coryphaenoides rupestris), POK  Saithe (Pollachius virens), WHG  Whiting (Merlangius merlangus), HER  Herring (Clupea harengus), SAN  Sand-eel (Ammodytes spp .), SPR  Sprat (Sprattus sprattus), PLE  Plaice (Pleuronectes platessa), NOP  Norway pout (Trisopterus esmarkii), LIN  Ling (Molva molva), OTH  Other PEZ  Shrimp (Penaeidae), ANE  Anchovy (Engraulis encrasicholus), RED  Redfish (Sebastes spp .J, PLA  American plaice (Hypoglossoides platessoides), SQX  Squid (Illex spp.J, YEL  Yellowtail flounder (Limanda ferruginea), WHB  Blue whiting (Micromesistius poutassou), TUN  Tuna (Thunnidae), BLI  Blue ling (Molva dypterygia), USK  Tusk (Brosme brosme), DGS  Dogfish (Squalus acanthias), BSK  Basking shark (Cetorinhus maximus), POR  Porbeagle (Lamma nasus), SQC  Common squid (Loligo spp . ), POA  Atlantic pomfret (Brama brama), PIL  Sardine (Sardina pilchardus), CSH  Common shrimp (Crangon crangon), LEZ  Megrim (Lepidorhombus spp. J, MNZ  Angler/Monk (Lophius sppJ, NEP  Norway lobster (Nephrops norvegicus), POL  Pollack (Pollachius pollachius).